   

Case 1:16-cv-05412-AT-KNF Document 173 Filed 09/15/20 Rage: Sot

 

DOCUMENT
AO 450 (Rev. 11/1!) Judgment in a Civil Action ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT | PATE FILED: 9/15/2020 _

for the
Southern District of New York [x]

__ DAVID EKUKPE
Plaintiff

Vv. Civil Action No. 16-CV-5412 (AT)
___NYPD OFFICER JUAN SANTIAGO, etano. __
Defendant

JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

W the plaintiff (ame) DavidEkukpe ess _ recover from the
defendant (name) _____NYPD_Officer Juan Santiago and NYPD Sgt. John Ferrara tthe amount of
_Two hundred forty thousand six hundred forty three dollars and fifty one cents (! $240,643.51 __), which includes prejudgment
interest at the rate of %, plus post judgment interest at the rateof === ‘% per annum, along with costs.

 

©) the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (mame) sis
recover costs from the plaintiff (mame) oo

.

This action was (check one):

C1 tried by a jury with Judge a — ; _ presiding, and the jury has
rendered a verdict.

CO triedby Judge ——s—se es ithout a jury and the above decision
was reached.

& decided by Judge Analisa Torres soon a motion for

attorneys' fees

Date: September 15, 2020
New York, New York

SO ORDERED:

On

ANALISA TORRES
United States District Judge
